        Case 2:17-cv-03768-CMR Document 191 Filed 01/13/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 ________________________________________

 IN RE: GENERIC PHARMACEUTICALS                               MDL 2724
 PRICING ANTITRUST LITIGATION                                 16-MD-2724
 ________________________________________
                                                              HON. CYNTHIA M. RUFE

                                                              Individual Case No.
 THIS DOCUMENT RELATES TO:                                    17-cv-03768 (CMR)

 State Attorneys General Litigation

 _______________________________________


                     NOTICE OF WITHDRAWAL OF APPEARANCE

TO THE CLERK:

       Marguerite M. Sullivan, an attorney at Latham & Watkins LLP, respectfully notifies the

Court of her withdrawal as counsel for Defendants Emcure Pharmaceuticals, Ltd. and Satish Mehta

in the above-captioned matter.




Dated: January 13, 2020                            Respectfully submitted,

                                                    /s/ Marguerite M. Sullivan
                                                    Marguerite M. Sullivan
                                                    Latham & Watkins LLP
                                                    555 Eleventh St., N.W.
                                                    Washington, D.C., 20004
                                                    (202) 637-2200
                                                    marguerite.sullivan@lw.com

                                                    Counsel for Defendants
                                                    Emcure Pharmaceuticals, Ltd.
                                                    and Satish Mehta
         Case 2:17-cv-03768-CMR Document 191 Filed 01/13/20 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 13th day of January 2020, a true and correct copy of the

foregoing was electronically filed via the Court’s CM/ECF System, which sent notice to all

counsel of record in this action.



                                                                        /s/ Marguerite M. Sullivan
                                                                            Marguerite M. Sullivan
